Case 1:20-cv-04340-RWL Document 55 Filed 09/24/20 Page 1of1

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See "Instructions for Service of Process by US. Marshal"
REE eee Na
PLAINTIFF COURT CASE NUMBER
Abraham Gross 20-cv-04340-GBD-SN
DEFENDANT TYPE OF PROCESS |.
The City of New York et al Summons & Complaint
NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE on CONDENN
SERVE Gabriel Mombrun re,
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code) on =
New York City Department of Housing Preservation & Development, 100 Gold Street New York, NY: “#0038
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be. ° “y : or
served with this Form-285°"
Pro Se: Abraham Gross Number of parties tobe"
40 W. 77th St. served in this case
Apt. 10C Check for service
New York, NY 10024 on U.S.A.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (frelude Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service}:

 

 

 

 

 

 
  

 

 

 

 

 

 

 

 

 

 

 

Signature of Attorney other Originator requesting service on behaif at? PLAINTIFF TELEPHONE NUMBER DATE
C] erenpanr | 212-805-0175 7/27/2020
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE ga pent noe Haag
[ acknowledge receipt for the total Total Process District of District to Signature of Authorized USMS Deputy or Clerk ge : Date
number of process indicated. p » Ori Bite Serve co
sero ames | ERO |x OSL | SK ; gn ay 200
I hereby certify and return that I [7] have personally served , ["] have legal evidence of service, [[] have executed as shown in "Remarks", thd Piicess: described on the en.
individual, company, corporalion, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted i below? awe ON =
oy hereby certify and return that | am unable to locate the individual, company, corporation, etc, named above (See remarks below) So a
“Name and title of individual served (ifnor shown above) Date = Time, Maa Cam
dl | u\ \ Zot Gi = Elem

  
 

Address (complete only different than shown above) Signalure of U.S. Marshal or Beputy

 

 

Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* oR

(including endeavors) ‘ (Amount of Refund*)
a -Oe AY SO

rt ie Fer mak Sey

_ Aerie oF Pp (eave K\led on q\\ lac
2 _
Oy Aircinhed) } Se lee WO Mace raged Docket SY.

 

 

 

 

 

 

 

  

 

mt USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE 3 0-BY O- Rev. 11/58
